UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: July 31, 2013 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of July 31, 2013 Market Value Shares ($000) Common Stocks (97.0%) 1 Consumer Discretionary (9.4%) Lowe's Cos. Inc. 4,111,800 183,304 Nordstrom Inc. 2,363,100 144,716 GNC Holdings Inc. Class A 2,656,200 140,194 Staples Inc. 7,966,725 135,594 Omnicom Group Inc. 1,967,075 126,424 Newell Rubbermaid Inc. 4,151,700 112,179 Ford Motor Co. 6,603,800 111,472 * Toll Brothers Inc. 3,312,500 108,882 Comcast Corp. 2,486,700 107,201 Delphi Automotive plc 1,743,350 93,653 * General Motors Co. 2,199,250 78,887 Kohl's Corp. 786,975 41,694 TJX Cos. Inc. 737,600 38,385 Lennar Corp. Class A 833,100 28,217 * Apollo Group Inc. Class A 1,048,011 19,095 *,2 Buck Holdings LP Private Placement NA 6,046 Consumer Staples (4.0%) Japan Tobacco Inc. 5,601,600 195,557 Bunge Ltd. 2,294,500 174,405 CVS Caremark Corp. 2,021,900 124,327 Dr Pepper Snapple Group Inc. 1,647,500 77,004 Molson Coors Brewing Co. Class B 761,800 38,136 Ingredion Inc. 193,400 12,996 Energy (12.5%) Baker Hughes Inc. 5,398,925 256,071 * Cobalt International Energy Inc. 7,921,300 228,530 Royal Dutch Shell plc ADR 2,640,524 180,480 Pioneer Natural Resources Co. 1,143,800 177,014 BP plc ADR 4,170,900 172,842 Anadarko Petroleum Corp. 1,806,499 159,911 * Southwestern Energy Co. 4,066,500 157,740 Halliburton Co. 2,963,400 133,916 Canadian Natural Resources Ltd. 4,185,100 129,822 Exxon Mobil Corp. 1,182,925 110,899 National Oilwell Varco Inc. 1,357,700 95,270 Apache Corp. 786,475 63,115 Valero Energy Corp. 1,028,500 36,789 Inpex Corp. 7,046 30,807 Statoil ASA ADR 1,292,300 27,901 Exchange-Traded Fund (0.8%) 3 Vanguard Value ETF 1,839,100 131,036 Financials (24.5%) Citigroup Inc. 6,737,950 351,317 Wells Fargo & Co. 7,541,800 328,068 * American International Group Inc. 6,912,800 314,601 MetLife Inc. 5,627,950 272,505 Bank of America Corp. 15,942,000 232,753 Ameriprise Financial Inc. 2,537,900 225,873 Unum Group 6,790,800 214,861 PNC Financial Services Group Inc. 2,455,600 186,748 Principal Financial Group Inc. 3,526,400 152,905 XL Group plc Class A 4,754,500 149,054 JPMorgan Chase & Co. 2,110,150 117,599 * IntercontinentalExchange Inc. 598,300 109,160 UBS AG 5,399,650 106,211 Morgan Stanley 3,575,916 97,301 Goldman Sachs Group Inc. 561,175 92,050 Willis Group Holdings plc 2,013,100 86,161 ACE Ltd. 915,300 83,640 Weyerhaeuser Co. 2,737,000 77,731 ING US Inc. 2,410,350 75,010 State Street Corp. 1,040,925 72,521 KeyCorp 5,830,900 71,662 Comerica Inc. 1,672,700 71,157 Axis Capital Holdings Ltd. 1,602,221 69,793 Invesco Ltd. 1,902,750 61,249 Regions Financial Corp. 4,739,400 47,441 Franklin Resources Inc. 918,225 44,883 Fifth Third Bancorp 2,283,800 43,917 Hartford Financial Services Group Inc. 1,382,425 42,662 Allstate Corp. 824,000 42,007 Health Care (12.0%) Cigna Corp. 3,228,434 251,269 Roche Holding AG 919,675 226,322 UnitedHealth Group Inc. 2,916,400 212,460 Medtronic Inc. 2,932,700 162,002 Bristol-Myers Squibb Co. 3,415,000 147,665 Sanofi 1,303,448 136,450 Covidien plc 2,138,400 131,789 McKesson Corp. 910,500 111,682 Merck & Co. Inc. 2,196,500 105,805 Becton Dickinson and Co. 820,275 85,079 Daiichi Sankyo Co. Ltd. 4,757,600 77,423 Abbott Laboratories 1,884,175 69,017 Aetna Inc. 709,656 45,539 * Laboratory Corp. of America Holdings 446,125 43,158 * Hospira Inc. 1,020,850 41,549 Quest Diagnostics Inc. 642,875 37,486 Industrials (12.0%) Eaton Corp. plc 4,116,600 283,839 * Delta Air Lines Inc. 8,408,200 178,506 Pentair Ltd. 2,729,600 166,724 Dover Corp. 1,920,700 164,489 Fiat Industrial SPA 13,091,491 161,631 Honeywell International Inc. 1,767,400 146,659 KBR Inc. 3,813,472 119,285 SKF AB 4,128,402 114,584 Chicago Bridge & Iron Co. NV 1,788,100 106,535 Rexel SA 4,094,398 99,586 Masco Corp. 3,729,198 76,523 Northrop Grumman Corp. 758,100 69,791 L-3 Communications Holdings Inc. 733,375 68,314 Parker Hannifin Corp. 657,950 67,953 General Dynamics Corp. 549,600 46,903 Information Technology (16.6%) Cisco Systems Inc. 10,921,400 279,042 Hewlett-Packard Co. 8,952,600 229,903 * Arrow Electronics Inc. 4,681,550 213,713 ASML Holding NV 2,126,404 191,164 Avago Technologies Ltd. Class A 4,901,700 179,794 * SanDisk Corp. 2,763,200 152,307 EMC Corp. 5,388,100 140,899 * Check Point Software Technologies Ltd. 2,491,000 140,268 Oracle Corp. 4,208,150 136,134 * Google Inc. Class A 150,350 133,451 * Lam Research Corp. 2,439,300 120,062 Intel Corp. 4,894,800 114,049 Analog Devices Inc. 2,288,500 112,960 Microsoft Corp. 3,548,075 112,935 TE Connectivity Ltd. 1,855,560 94,708 Apple Inc. 162,400 73,486 Accenture plc Class A 854,100 63,041 Dell Inc. 4,536,225 57,474 * Skyworks Solutions Inc. 1,338,200 32,143 Maxim Integrated Products Inc. 479,400 13,711 Materials (3.7%) International Paper Co. 4,428,700 213,950 Celanese Corp. Class A 2,185,800 105,049 LyondellBasell Industries NV Class A 1,395,600 95,892 * Owens-Illinois Inc. 1,858,800 55,299 Rexam plc 7,264,155 54,338 Dow Chemical Co. 1,476,900 51,751 Telecommunication Services (0.2%) T-Mobile US Inc. 1,033,250 24,912 Utilities (1.3%) PG&E Corp. 2,517,700 115,537 Entergy Corp. 1,168,925 78,903 Edison International 277,400 13,828 Total Common Stocks (Cost $11,638,261) Coupon Temporary Cash Investments (2.8%) 1 Money Market Fund (1.6%) 4 Vanguard Market Liquidity Fund 0.124% 254,721,800 254,722 Face Maturity Amount Date ($000) Repurchase Agreement (1.1%) Bank of America Securities, LLC (Dated 7/31/13, Repurchase Value $166,900,000, collateralized by Government National Mortgage Assn. 3.500%-4.500%, 11/20/41-11/20/42, with a value of $170,238,000) 0.070% 8/1/13 166,900 166,900 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.085%-0.110% 8/21/13 11,000 10,999 5,6 Freddie Mac Discount Notes 0.130% 9/16/13 6,500 6,499 Total Temporary Cash Investments (Cost $439,120) Total Investments (99.8%) (Cost $12,077,381) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.3% and 1.5%, respectively, of net assets. 2 Restricted security represents 0.0% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $8,899,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using Windsor Fund valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
